DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-9 and 14, insofar as being supported by the elected species, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 each recite the combination of subject matters of: a power supply voltage different from the first ground power supply voltage is supplied to the second P-type well; and the first ground power supply voltage is supplied to the first N- type well.  However, full support cannot be found for such combination of subject matters in the elected Species B of the embodiment of Fig. 6, wherein when the first ground power supply voltage (PGND) is supplied to both of the first P-well and the first N-well, the same (rather than a different one) power supply voltage (PGND) that is suppled to the first P-well is also supplied to the second P-well.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8 and 9, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the subject matters of the term of “the potential of a high potential-side power supply voltage”; but such recited term lacks a sufficient antecedent basis in the claim, and/or the claim fails to clarify: whether or not, and/or where, the recited high potential-side power supply voltage is definitely supplied in the claimed device.
Claim 5 recites the term of “a high potential-side power supply voltage”, but it fails to clarify: what is/are its definitely relationship(s) to the same term already recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 9, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 6,924,535).
Hayashi discloses a circuit device (Figs. 1-4), comprising: a first N-type well (22) on a P-type substrate (10); a first P-type well (24) that is provided in the first N-type well and to which a first ground power supply voltage (V1) is supplied; a first circuit element (100N; n-type transistor) provided in the first P-type well; a second N-type well (32; or at least a left portion of 32) on the P-type substrate; a second P-type well (34) that is provided in the second N-type well and to which a power supply voltage (V3) different from the first ground power supply voltage is supplied; and a second circuit element (300N) provided in the second P-type well, wherein a first potential (V2) that is greater than or equal to the potential of the first ground power supply voltage (V1) and less than the potential of a high potential-side power supply voltage (V4) is supplied to the first N-type well (22), and/or 
wherein the second ground power supply voltage (V3) different from the first ground power supply voltage is supplied to the second P-type well (34); and/or 
wherein the first potential (V2) is supplied to the first N-type well from a node, at a power supply voltage, wherein the first potential (V2) is from a node that is naturally not electrically connected to a node of the high potential-side power supply voltage (such as V4), as otherwise, the required different potentials between V2 and V4 would not be able to be maintained.
Regarding claim 4, in addition to what have been discussed above, it is further noted that the above device further comprises a drain (26b, and/or any node/circuit that is connected thereto) can naturally be capable of functioning as an, or at least a part of an, output terminal.
 Regarding claims 5 and 6, in addition to what have been discussed above, it is further noted that the above device further comprises a third N-type well (at least the right portion of 32) that is provided in the P-type substrate, and is supplied with a high potential-side power supply voltage (V4); and a third circuit element (400P; P-type transistor) provided in the third N-type well.
Regarding claim 8, in addition to what have been discussed above, it is further noted that the first circuit element can naturally further comprises a protection diode whose anode is formed of the first P-type well (24) and whose cathode is formed of an N-type impurity region (such as 26b) provided in the first P-type well.

Claim 14, insofar as being in compliance with 35 USC 112, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitamoto (US 2002/0015347).
Kitamoto discloses a circuit device (particularly see Fig. 7), comprising: a first N-type well (NW3) on a P-type substrate; a first P-type well (the region of “P+” on the surface of NW3; such P+ region can be naturally regarded as a region of well with the P+ dopant added therein) that is provided in the first N-type well, wherein a first ground power supply voltage (VDD) is supplied to the first P-type well;
a first circuit element (such as the P+ doped portions that form an element of a source/drain region and/or a capacitor electrode region) provided in the first P-type well;
a second N-type well (NW1) on the P-type substrate;
a second P-type well (PW) that is provided in the second N-type well, wherein a power supply voltage (VSS) different from the first ground power supply voltage (VDD) can naturally be supplied to at least a nearby region of the second P-type well (PW) through the n+ doped region therein, as the voltage VSS has the lowest potential in the circuit and it can naturally lead to a forward bias for the PN junction interface between the n+ doped region and the nearby p-doped region in the PW; and
a second circuit element (a NFET) provided in the second P-type well (PW),
wherein the first ground power supply voltage (VDD) is also supplied to the first N-type well (NW3).

Response to Arguments
Applicant's arguments filed on 2/25/2022 have been fully considered but they are not persuasive.
In response to Applicant’s main argument against Hayashi, it is noted that, in Hayashi, the first potential (V2) is from a node that is naturally not electrically connected to a node of the high potential-side power supply voltage (such as V4), regardless whether or not Hayashi explicitly states so, because the required different potentials between V2 and V4 would not be able to be maintained in Hayashi if their notes are electrically connected together.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898